Citation Nr: 1213017	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 70 percent rating for post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Veteran and her father


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from July 1990 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO rating decision that, in pertinent part, increased the rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, effective October 4, 2006.  In September 2009, the Veteran testified at a Board videoconference hearing.  In November 2009, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment for any portion of the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in March 2007 and April 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in her possession that pertains to the claim.  The March 2007 and April 2010 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A July 2008 letter further advised the Veteran of how disability evaluations are assigned and provided her with the criteria for an increased rating for his service-connected PTSD.  The case was last readjudicated in July 2011.  

Additionally, as the July 2008 letter specifically provided the Veteran with the criteria for an increased rating for her service-connected PTSD, a remand for additional notification regarding criteria with which the Veteran and his representative are already quite familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; records from the Social Security Administration (SSA), a lay statement; and hearing testimony.  

Further, the Board notes the Veteran has been afforded a hearing before an Acting Veterans Law Judge in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim for entitlement to an increase in a 70 percent rating for PTSD.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating for her service-connected PTSD.  The VLJ did seek to identify any pertinent evidence not currently associated with the claim.  Additionally, the Veteran volunteered information on her treatment history and her symptoms during the period of the appeal.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was last afforded a February 2011 VA psychiatric examination regarding her PTSD.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  her contentions and hearing testimony; service treatment records; post-service private and VA treatment records; VA examination reports; SSA records; and a lay statement.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Private and VA treatment records dated from January 2006 to March 2007 show that the Veteran was treated for disorders including PTSD.  

For example, an August 2006 VA treatment report relates diagnoses of major depressive disorder, recurrent, severe, without psychotic features; PTSD; and bereavement/grief reaction.  The examiner also noted that the Veteran had obsessive compulsive traits.  A GAF score of 57 was assigned.  At that time, the Veteran reported that she had two previous suicide attempts by overdose in 2002 and 2003, with no hospitalizations.  She denied current suicidal ideation, thoughts, or plans.  The Veteran also reported that she was very angry with the female who was involved with her youngest brother's murder. She stated that she obsessed with thoughts of wanting to harm her, but that she presently prayed for her.  

A March 2007 VA psychiatric examination report indicates that the Veteran continued to have difficulty with anxiety, depression, panic attacks, and a full spectrum of PTSD symptoms.  The Veteran stated that during the previous year and a half, she suffered a gradual increase of her symptoms.  She reported that she stopped working in October 2006 because of her increasing irritability, anxiety, and depression, etc.  She maintained that she had become more socially isolated, as well as isolated from her family.  It was noted that the Veteran had a history of suicide attempts with the last one in 2002.  The examiner reported that the Veteran did not admit the prior suicide attempts at the time of her previous evaluation.  

The Veteran indicated that she had panic attacks.  She stated that the panic attacks used to occur about one or two times per week, but, that recently, they had occurred about two times per month.  The Veteran reported that she continued to go to outpatient treatment, including group therapy and medication management.  She maintained that she felt her medication helped with the frequency of her panic attacks and with sleeping, but that overall, she felt that her level of anxiety and depression had been increasing despite treatment.  The Veteran indicated that she was currently unemployed because of her increasing psychiatric problems.  She stated that during the last several months before stopping work in March 2006, she had missed at least two or three days a month as a result of her anxiety, depression, flashbacks, and irritability, etc.  

The Veteran reported that her social activities and activities of daily living had become more restricted.  She stated that she continued to live with her husband and two children.  She indicated that she tended to be quite irritable and that she would self-isolate herself often from her children at times because she could not deal with normal childhood rowdiness.  The Veteran maintained that she rarely went out with her husband and that she rarely socialized with others.  She stated that she might visit close family relatives who lived nearby, but no more than two times per week, and mainly only if she had something she had to deal with such as helping them with a problem, etc.  She reported that she generally did not spend more than fifteen to thirty minutes with them when she did visit and that she would feel the need to get out of the situation as soon as possible.  It was noted that the Veteran continued to take care of her personal activities of daily living and that she would perform chores around the house.  The Veteran reported that she would sleep, read the Bible, or occasionally watch television for relaxation.  She indicated that she had three years of college credit, but no degree and that she did not get along well in school.  

The examiner reported that the Veteran was alert and cooperative.  The examiner stated that the Veteran was appropriate and that she showed no abnormal behavior or involuntary movements, etc.  It was noted that there was no evidence of any cognitive impairment and that the Veteran's judgment and insight appeared adequate.  The examiner reported that the Veteran was oriented in all three spheres and that her attention and concentration appeared to be within normal limits.  The examiner maintained that there was no sign of psychosis such as hallucinations, delusions, lack of reality contact, or ideas of reference, etc.  The examiner indicated that the Veteran's mood appeared somewhat tense and somber, but that her affect was generally appropriate.  The examiner reported that the Veteran related continued PTSD symptoms, including daily flashbacks; trauma related to nightmares two times per month; social isolation; increased startle response; avoidance of an exaggerated response to trauma related triggers; decreased interest in hobbies and social activities; feelings of detachment and estrangement from others; feelings that her emotions were numbed; increased irritability; sleeping problems; difficulty concentrating; hypervigilance; and an increased startle response.  

As to a summary of the Veteran's current psychosocial level of functioning, the examiner reported that the Veteran had deteriorated since her last evaluation.  It was noted that the Veteran also had a moderate to severe degree of impairment regarding her family role, as well as her social and leisure activities.  The examiner maintained that the Veteran did not have any friends anymore and that if she did socialize, it was usually only with close family members.  The diagnoses were PTSD and a depressive disorder, not otherwise specified, which was at least 50 percent related to her PTSD and possibly also associated with her current service-connected medical problems.  A GAF score of 40 was assigned.  

Private and VA treatment records dated from March 2007 to February 2011 show that the Veteran was treated for multiple disorders, including variously diagnosed psychiatric disorders such as PTSD.  

For example, a November 2007 VA suicide risk assessment report notes that the Veteran had engaged in a suicidal attempt that required medical attention.  It was reported that in 2002, the Veteran took an overdose of pills after the death of her brother. She stated that she received treatment a private facility and that she presently felt safe.  An assessment was not provided at that time.  

An August 2008 admission assessment note from the Holly-Hill Behavioral Health System indicates that the Veteran was voluntarily admitted with a chief complaint of not caring if she woke up or not.  It was noted that the Veteran was requesting a detox from opiod pain pills and sedatives.  The Veteran reported that she had an overdose of her numerous medications a week and a half ago after arguing with her husband who had apparently left their home.  She also stated that she had been abusing Hydrocodone, muscle relaxers, sedatives, and sleeping pills.  She reported that she had some suicidal thoughts and that she needed her anti-depressant medication adjusted.  The admitting diagnoses were depression, not otherwise specified, and opiod dependence.  A GAF score of 40 was assigned at that time.  

An August 2008 initial assessment report from the Holly-Hill Hospital relates a diagnosis of PTSD and a GAF score of 25.  As to a clinical summary, the examiner indicated that the Veteran presented with a need for detox and suicidal ideation with a recent overdose two and a half weeks earlier.  It was noted that the Veteran reported that she was intentional in overdosing, but that many times she would lose track of how many pills she was taking.  The Veteran stated that she had PTSD, that she was sexually harassed during Desert Storm, and that a brother was killed in 1999.  She also reported that another brother died of a heart condition in the past three months and that her husband left two and a half weeks ago.  

A September 2008 discharge summary from the Holly-Hill Behavioral Health System relates final diagnoses of depression, not otherwise specified, and opiod dependence.  A GAF score of 50 was assigned. 

A subsequent September 2008 discharge summary from the Wilmington Treatment Center indicates that the Veteran was involved in a motor vehicle accident in October 2006 and that she began taking Percocet and Soma daily due to whiplash and degenerative disc disease.  It was noted that the Veteran continued taking Baclofen, Tramadol and Zanaflex, as well as Sonata and Hydrocodone.  The Veteran reported that she was motivated to come to the facility due to her brother's death and because she was not happy with her quality of life.  It was noted that the Veteran last used in August 2008 when she admitted herself to the Holly-Hill Hospital.  The discharge diagnoses were opiate dependence; sedative-hypnotic dependence; depression; and PTSD.  A GAF score of 49 for the previous twelve months was assigned at that time.  

A March 2009 VA treatment report notes that the Veteran stated that she was doing pretty well.  She indicated that she liked her medications as ordered and that she did not want changes.  The Veteran reported that her depression and anxiety were a day to day situation as everything was tied into each other.  She stated that her physical problems with tied in with her mental health problems.  The Veteran indicated that she was at a happy medium, but on some days, she did not feel like dealing with the world.  She reported that she was not working and that she would stay around the house and just keep her appointments.  She maintained that she was dealing with her bereavement regarding her brother when she would think about it.  It was noted that the Veteran mentioned coming out of rehabilitation and that she was still dealing with that situation for the previous six months.  The Veteran indicated that she did not feel that she had drastic mood swings to the point of mania, but that she may not be in touch with her family for a week and would want to deal with her own stuff.  She related that other PTSD symptoms involved not dealing with the news and being bothered by war news.  She indicated that sometimes she had memories about an incident with a soldier.  

The examiner reported that the Veteran was alert and oriented to time, place, person, and situation.  The examiner indicated that the Veteran's mood was euthymnic to mildly dysphoric, and that her affect was in the full range.  It was noted that the Veteran's thoughts were coherent, organized, goal directed, and logical.  The examiner maintained that there was no evidence of an overt thought disorder, and that there were no hallucinations; delusions; tangentiality; circumstantialities; depersonalization; derealization; paranoia; thought insertion; withdrawal or broadcasting; flight of ideas; or looseness of associations.  The examiner indicated that the Veteran's mood was stable and that there was no overt evidence of mood swings, mania, or impulse control issues.  The examiner stated that the Veteran's memory, attention, and concentration were all intact to discussion and that her speech was normal and not pressured.  It was noted that the Veteran's hygiene was fair and that her eye contact was good.  The examiner indicated that the Veteran's judgment and insight were good and that no psychomotor abnormalities were noted.  The examiner stated that there were not auditory or visual hallucinations; thought disorders; suicidal ideations; paranoid ideations; or homicidal ideations.  Diagnosed were not provided at that time.  The examiner reported the last GAF score reported was a 62 in July 2008.  

A July 2009 decision by the Social Security Administration (SSA) granted disability benefits and noted that the Veteran's severe impairments were PTSD, an adjustment disorder with a depressed mood, and a disk protrusion at C4-C5 causing chronic neck pain.  The decision states that in considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that she could perform.  The decision indicates that the Veteran was disabled as of October 2006.

At the September 2009 Board hearing, the Veteran testified that she was very isolated and that she did not deal with people on a daily basis.  She indicated she did not go out in environments which she could not control and that she was not working.  The Veteran also reported that she was unable to put her thoughts together and to communicate with other people.  She stated that she did attempt to harm herself the previous July and a couple times before that, but that the event in July was severe.  The Veteran indicated that she had trouble with her memory and that she would have to write down a lot of things.  She reported that she took medication to help her sleep and that on a good night, she might sleep five hours.  The Veteran indicated that her relationships were her family and people around her were kept to a minimum.  She reported that she was divorced and that she lived alone.  The Veteran stated that she felt her treatment for PTSD was at a standstill and that her symptoms had worsened because of events in her life.  

A February 2011 VA treatment entry notes that the Veteran currently carried a diagnosis of a pain disorder associated with both medical and psychological factors; PTSD; and a depressive disorder, not otherwise specified.  There was a notation that the last GAF score was 59 in November 2010.  

The most recent February 2011 VA psychiatric examination report notes that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was receiving outpatient treatment and that her initial mental health contact was in June 2003.  The examiner stated that the Veteran was hospitalized for a mental disorder at Holly-Hill Hospital in 2003 and at the Wilmington Treatment Center in 2008.  The examiner discussed the Veteran's medical history in some detail.  

The examiner indicated that the Veteran had no legal history, history of suicide attempts, or history of violence/assaultiveness.  The examiner stated that the Veteran's general appearance was clean and that her psychomotor activity and speech were unremarkable.  The examiner reported that the Veteran was cooperative and that her affect was flat.  The examiner stated that the Veteran's mood was dysphoric and that her attention was intact.  It was noted that the Veteran was oriented to person, time, and place, and that her thought process and thought contact were both unremarkable.  The examiner indicated that the Veteran did not have delusions and that as to her judgment, she understood the outcomes of her behavior.  The examiner reported that the Veteran had sleep impairment and that she would have three to four hours of sleep each night with middle awakening, as well as nightmares three to four times a week with themes of combat exposure and being chased.  It was noted that the Veteran had lethargy with early morning awakening.  

The examiner indicated that the Veteran had inappropriate behavior such as mild irritability associated with verbal confrontations.  It was noted that the Veteran could interpret proverbs appropriately and that she did not have obsessive or ritualistic behavior.  The examiner reported that the Veteran did not have panic attacks and that there was no presence of homicidal thoughts.  The examiner maintained that the extent of the Veteran's impulse control was good and that she was able to maintain minimum personal hygiene.  It was noted that the Veteran had problems with activities of daily living and that she had severe problems with shopping and recreational activities, as well as moderate problems with traveling and driving.  The examiner stated that the Veteran's remote memory was normal and that her recent and immediate memory were both mildly impaired.  The examiner noted that the Veteran was forgetful, distracted, and preoccupied at the time of the examination.  

As to PTSD symptoms, the examiner reported that the Veteran had nightmares three to four times per week and that she had insomnia nightly.  The examiner also stated that the Veteran had avoidance/numbness which was daily and persistent and that she had hyperarousal which was also daily and persistent.  The examiner remarked that, overall, the Veteran's PTSD symptoms were moderate to severe and associated with significant impacts on her social, occupational, and family roles.  The examiner stated that the Veteran's depressive and chronic pain symptoms were considered mutually aggravating conditions with her PTSD.  The examiner reported that the Veteran was not currently employed and that she had been unemployed for two to five years.  It was noted that the Veteran received benefits from the SSA, as well as VA disability income.  The examiner indicated that the Veteran reported that she did not work due to a combination of medical and mental health issues.  

The diagnoses were PTSD; a pain disorder associated with both medical and psychological factors; and a depressive disorder not otherwise specified.  A GAF score of 52 was assigned.  The examiner maintained that treatment reports indicated that the Veteran's depressive symptoms were stable and were not a significant factor in her clinical care, but that a larger review of the treatment reports showed that those symptoms would tend to fluctuate with pain levels over time.  The examiner remarked that the Veteran's GAF score was current and that it could not be distinguished or separated from the diagnoses without resort to undue speculation.  The examiner reported that the Veteran's PTSD symptoms tended to wax and wane over time and that a perusal of the treatment reports showed that the Veteran typically had GAF scores in the 50 to 60 range which was typical for a person with moderate to severe PTSD that maintains consistent treatment adherence.  The examiner commented that, therefore, the Veteran's current symptoms did not likely represent an overall improvement or increase since October 2006.  The examiner stated that the symptoms of each diagnosis overlapped and that they could not be separated without undue speculation and that they were mutually aggravating conditions.  

The examiner reported that there was no obvious impairment in the Veteran's thought process or communication and that the Veteran was likely to have moderate to severe impairments in social, occupational, and academic functioning as a result of her conditions.  The examiner maintained that there was not total occupational and social impairment due to the Veteran's PTSD signs and symptoms.  The examiner indicated that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, or thinking.  The examiner stated that the Veteran's signs and symptoms did result in deficiencies in family relations, work, and mood.  The examiner stated, as to family relations, that the Veteran was divorced in 2008 due to anger, pain issues, depressive symptoms, apathy, withdrawal, isolation, which caused severe impact on intimate relationships.  As to the Veteran's work, the examiner reported that the Veteran was awarded a TDIU rating effective in October 2006.  The examiner reported that the Veteran's mood was affected by depression and anxiety, with fluctuations dependent upon pain levels and exposure to PTSD stressor cues.  The examiner indicated that the Veteran had reduced reliability due to PTSD symptoms.  The examiner reported that the Veteran had moderate sleep problems, which fluctuated due to pain levels, and that she had moderate concentration problems with trouble focusing and making some decisions.  The examiner maintained that the Veteran's social impairment was moderate to severe, with a very sedentary, isolative lifestyle.  

The examiner indicated that the Veteran met the criteria for PTSD based on ongoing nightmares three to four times a week; daily irritability and a dysphoric mood; isolation; avoidance; and hyperarousal, and that the symptoms appeared, overall, to be in the moderate to severe range with a current GAF score of 52.  The examiner indicated that the current symptoms reported did not likely represent an overall improvement or deterioration since October 2006 as the Veteran has maintained consistent treatment.  The examiner indicated that he was unable to address the question of whether the Veteran had individual unemployability without undue speculation as it was noted that the RO originally awarded the Veteran a TDIU rating and that the mental health treatment reports showed a few periods of improvement laced with episodic decompensation since 2006.  The examiner stated that there were significant medical factors, including a pain disorder, that were mutually aggravating conditions to the PTSD-depressive disorder symptoms.  

In an August 2011 lay statement, the Veteran's parents reported that the Veteran had lost several jobs, that she couldn't get along with anyone, and that she would stay away for days at a time.  They reported that the Veteran isolated herself and that she expressed thoughts of fear and hopelessness and no future.  It was noted that the Veteran often neglected her hygiene and paying her bills.  The Veteran's parents indicated that sometimes the Veteran would lose track of the days after being isolated at her home for so long.  

The medical evidence shows that the Veteran is currently divorced and that she stopped working in October 2006.  The Veteran reports that she currently lives alone.  The most recent February 2011 VA psychiatric examination report indicates a GAF score of 52.  A GAF score of 52 suggests moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner reported that, overall, the Veteran's PTSD symptoms were moderate to severe and associated with significant impacts on her social, occupational, and family roles.  The examiner indicated that there was not total occupational and social impairment due to the Veteran's PTSD symptoms.  The examiner stated that the Veteran's current symptoms did not likely represent an overall improvement or deterioration since October 2006 as the Veteran had maintained consistent treatment.  

The Board observes that a previous March 2007 VA psychiatric examination indicates a GAF score of 40, suggesting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  At that time, the examiner reported that the Veteran was unable to work because of her increasing psychiatric difficulties and that she had a moderate to severe degree of impairment regarding her family role, as well as her social and leisure activities.  The Board notes that an August 2008 admission assessment report from the Holly-Hill Behavioral Health System also relates a GAF score of 40, and that an August 2008 initial assessment note indicates an even lower GAF score of 25.  The Board observes that a subsequent September 2008 discharge summary from the  Holly-Hill Behavioral Health System reflects a GAF score of 50, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Further, a September 2008 discharge summary from the Wilmington Treatment Center notes a GAF score of 49, also suggesting serious symptoms.  The Board also notes that a March 2009 VA treatment entry indicates a GAF score as high as 62, suggesting mild symptoms.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for any portion of the period on appeal.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce both total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent.  While the Board notes that the Veteran was hospitalized with a need for detox and suicidal ideation in August 2008 and had a GAF of 25 at that time, she was much improved by discharge in September 2008 when a GAF of 50 was appropriate.  In fact, a second September 2008 GAF score of 49 was assigned for the previous 12 months.  It should also be noted that the detox was for pain medication related to a non-service connected disability.  The VA examiner at the most recent February 2011 VA psychiatric examination specifically indicated that there was not total occupational and social impairment due to the Veteran's PTSD symptoms.  This opinion was intended to describe the entire period since October 2006.  In fact, the February 2011 examiner described her social impairment as moderate to severe.  These symptoms, while serious, are contemplated by the 70 percent evaluation currently in effect. 

The Board notes that in claims for increased evaluations in which a Veteran states their service connected disability prevents them from working, entitlement to a TDIU must be considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as previously noted, a TDIU has already been awarded to the Veteran, effective from October 2006.  Therefore, the Board need not address this matter further.  The Board also observes that the reason that a 100 schedular rating is not being assigned in this case when the Veteran's only compensable service connected disability is her PTSD is because the scheduler 100 percent requires both total occupational and social impairment.  While the Veteran's disabilities clearly prevent her from being employed, the February 2011 VA examiner noted that there is not total social impairment.  Clearly the assignment of the TDIU and not a 100 percent scheduler evaluation is proper in this instance.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Board notes that the Veteran is already in receipt of a TDIU rating, and her occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment, i.e., beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  The Veteran does not display any symptoms not contemplated by the rating criteria.  As such, referral for extraschedular consideration is not warranted. 

The weight of the evidence demonstrates that the Veteran's PTSD is no more than 70 percent disabling under Diagnostic Code 9411.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increase in a 70 percent rating for PTSD is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


